UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 April 6, 2011 Date of Report (Date of Earliest Event Reported) GOLDMAN SACHS HEDGE FUND PARTNERS, LLC (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 000-50723 (Commission File Number) 04-3638229 (I.R.S. Employer Identification No.) 200 West Street New York, New York (Address of principal executive offices) (Zip Code) 212-902-1000 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02.Unregistered Sales of Equity Securities. On March 1, 2011, Goldman Sachs Hedge Fund Partners, LLC (“HFP” or the “Company”), completed a private placement of 18,250.00 newly-issued Class A Series 93 units (the “Class A Series 93 Units”) of limited liability company interests to several qualified investors.The units were sold at $100.00 per Class A Series 93 Unit.The private placement resulted in proceeds of $1,825,000.00.The sale was not subject to any underwriting discount or commission. On April 1, 2011, the Company completed a private placement of 39,200.00 Class A Series 94 units (the “Class A Series 94 Units” and, together with the Class A Series 93 Units, the “Units”) of limited liability company interests to several qualified investors.The units were sold at $100.00 per Class A Series 94 Unit.The private placement resulted in proceeds of $3,920,000.00.The sale was not subject to any underwriting discount or commission. The Units were privately offered and sold to accredited investors pursuant to Rule 506 of Regulation D and the sales were exempt from registration under the Securities Act of 1933. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf of the undersigned hereunto duly authorized. Date:April 6, 2011 GOLDMAN SACHS HEDGE FUND PARTNERS, LLC (Registrant) By: Goldman Sachs Hedge FundStrategies LLC Managing Member By: /s/ Jennifer Barbetta Jennifer Barbetta Managing Director and Chief Financial Officer
